For approximately 14 years plaintiff has been employed as a shoe salesman, traversing his allotted territory by means of an automobile. He had purchased several cars manufactured by defendant, including the one in which he was riding when he sustained the injuries for which he seeks damages in this action.
Having been involved in previous accidents, he negotiated for the purchase of a 1936 Hudson sedan with a particular interest in features which would tend to make the vehicle a safe conveyance. He examined *Page 686 
various advertising matter circulated by defendant which included the statement that the bodies of the Hudson cars were constructed as a unit with a top of smooth steel containing no seams or joints. He claims that he relied upon this statement and others contained in defendant's advertising relative to the safety features of its cars in concluding to purchase a 1936 Hudson sedan, and that in making the actual purchase, the salesman for the distributor, the Oakdale Garage of Grand Rapids, emphasized the seamless construction of the top of the car plaintiff was about to purchase as he was most interested in this feature.
Plaintiff purchased the car in question and for some period of time thereafter used it to transport himself throughout the territory in which his customers were located. About the 10th of December, 1936, he became involved in an accident near the city of Hillsdale which resulted in the injuries of which he now complains. As an immediate result, he sustained a gash over the top of his head, and subsequent examination of the car revealed that this injury had been inflicted by a seam which extended across the top of the car, presenting a rough and jagged edge, saw-tooth in appearance, averaging approximately from one eighth to three fourths of an inch in thickness, the same being caused by the top of the car being constructed of two pieces of metal welded together. The condition was not visible to a purchaser of the completed car.
The declaration contains three counts. Count one alleges that by means of deceit, fraud and misrepresentations, plaintiff was induced to purchase the automobile, and that by reason thereof he has sustained damages. Count two charges defendant with negligence in the construction of the vehicle, and count three is based upon an alleged express warranty and breach thereof by defendant. *Page 687 
Defendant moved for a directed verdict, for judgment nonobstante veredicto, and for a new trial, all of which were denied and judgment was entered for plaintiff in the sum of $4,000. Defendant has appealed.
Many cases are cited bearing upon the question as to the liability of a manufacturer for injuries resulting to a third party, the ultimate consumer, from a defect in the article manufactured, the injured third party being a purchaser who has had no contractual relations with the manufacturer. Exhaustive annotations bearing upon various issues arising in cases of this type are to be found collected in the annotations in 19 L.R.A. (N.S.) 923; 17 A.L.R. 672; 39 A.L.R. 992; 63 A.L.R. 340; 88 A.L.R. 527; 105 A.L.R. 1502; and 111 A.L.R. 1239.
We find it unnecessary, however, to enter into an extended discussion concerning the underlying legal theory involved in such cases.
To recover on the count in negligence it was incumbent upon plaintiff to show that his injuries were the natural and probable consequence of defendant's negligence as charged. Similarly, as to the counts resting on fraud and deceit and breach of warranty, he was obligated to establish that his injuries were the natural and probable consequence of defendant's wrong and reasonably within the contemplation of the parties at the time the car was purchased.
The record establishes beyond peradventure that the accident in which plaintiff was injured was caused solely by the negligent manner in which he was operating the vehicle at the time and place in question. If we assume, therefore, that defendant was negligent in the manufacture of the car, liability for the injuries cannot be foisted upon it, for if plaintiff had been operating his car in a proper manner, the injuries would not have been sustained. *Page 688 
Likewise, as to the count alleging breach of warranty, it cannot be said that these injuries were the necessary and natural result flowing from the breach or within the contemplation of the parties at the time of sale, proof thereof being essential to recovery. Greco v. S. S. Kresge Co.,277 N.Y. 26 (12 N.E. [2d] 557, 115 A.L.R. 1020).
Based upon fraud and deceit, plaintiff's recoverable damages, not sought in this action, would be the difference between the value of the car as purchased and the value it would have had had it been as represented. Gloeser v. Moore, 284 Mich. 106. At the most, plaintiff's injuries were a remote consequence of the fraud, the proximate cause thereof being his negligence, and this is true even though we accept his claim that the fraudulent representations in part induced him to purchase this particular car, despite the fact that prior thereto he had purchased nine consecutive cars manufactured by defendant.
See Rachlin v. Libby-Owens-Ford Glass Co. (C.C.A.), 96 Fed. (2d) 597.
Plaintiff having shown no damages which he was entitled to recover in this action, the judgment should be reversed, without a new trial, with costs to defendant.